BROWN ADVISORY FUNDS Brown Advisory Small-Cap Fundamental Value Fund (the “Fund”) Supplement dated July 18, 2014 to the Summary Prospectus, Statutory Prospectus and Statement of Additional Information dated October 31, 2013, as amended on February 21, 2014, April 28, 2014 and July 1, 2014 This supplement serves as notification of the following change: Effective as of August 29, 2014, the ticker symbol for the Institutional Shares of the Fund has been changed. The new ticker symbol is as follows: Institutional Shares BAUUX Investors should retain this supplement for future reference.
